          Case 1:19-cv-08123-VEC Document 13 Filed 01/02/20 Page 1 of 2




Tilton Beldner LLP                                                         www.tiltonbeldner.com
                                                                                     626 RXR Plaza
                                                                             Uniondale, NY 11556
              USDC SDNY                                                 Direct Tel.: (516) 262-3602
              DOCUMENT                                                         Fax: (516) 324-3170
              ELECTRONICALLY FILED                                     jbeldner@tiltonbeldner.com
              DOC #:
              DATE FILED: 01/02/2020

                                                              January 2, 2020

Via ECF

Hon. Judge Valerie Caproni
U.S. Magistrate Judge
U.S. District Court
Southern District of New York
                                                     MEMO ENDORSED
40 Foley Square
New York, NY 10007

  Re: Kirkpatrick Dunbar v. Samarpan, Inc. et al
      Index No. 19-CV-8123

Dear Hon. Judge Caproni:

         This office is co-counsel in our representation of Defendants Samarpan, Inc. (“Samarpan”),
and E & W Realty, Inc. (“E & W”), in the above referenced matter. I am writing to respectfully
request an adjournment of the Initial Pretrial Conference, which is currently scheduled for January
10, 2020, as well as an adjournment of the deadline to file the proposed case management plan and
joint letter.

        By way of background, Plaintiff commenced this action pursuant to the Americans with
Disabilities Act (“ADA”), New York State Human Rights Law (“NYSHRL”), and New York City
Human Rights Law (“NYCHRL”), alleging that he was denied full and equal access to, and
enjoyment of a restaurant. The court directed the parties to meet and confer by December 20, 2019
in an attempt to settle the case. Despite our efforts, Plaintiff and Defendants have not been able to
reach a settlement.

       The reason for the adjournment request for is that for purposes of attempting to negotiate
a global resolution to this case, our firm has represented both Defendants. However, if the case is
to proceed to further litigation, there will likely be a conflict of interest between Defendants and
we will not be capable of representing both. In order to avoid a potential conflict, we respectfully
request the additional time so that we may address this issue with our clients. This is the first
request for an adjournment of the Initial Pretrial Conference. Should this request be granted, no
other future deadlines would be affected. I have spoken to Mr. Ismail Sinan Sekendiz, Esq.,
            Case 1:19-cv-08123-VEC Document 13 Filed 01/02/20 Page 2 of 2



   counsel for Plaintiff, and he does not object to this request. Counsel for Plaintiff and Defendants
   have conferred and are available on January 28, 29, 30, 31, 2020.

          Thank you for your time and consideration regarding this matter.


                                                        Very truly yours,


                                                        _______/S/___________
                                                        Joshua Beldner

   CC:    VIA ECF
          Counsel for all parties




The initial conference is adjourned to January 31, 2020, at 10:00 A.M. The parties' joint pre-conference
submissions are due on or before January 23, 2020. Any motion for substitution of counsel must be
filed promptly.

SO ORDERED.                    Date: 01/02/2020




HON. VALERIE CAPRONI
UNITED STATES DISTRICT JUDGE
